OPINION
CARL B. JONES, Chief Judge:
¶ 1 This is an appeal by Ronald Dean Lowe, an inmate under the control of the *321Oklahoma Department of Corrections, from the grant of summary judgment in favor of Appellees, Michael Crabtree and Bobby Boone. At the times relevant to this action Lowe was serving a life sentence without parole at the Mack Alford Correctional Center, while Crabtree was a Unit Manager and Boone was Warden at that institution.
¶ 2 The sequence of events leading to this point began when Appellant sent the following letter to Ronald Anderson, Assistant General Counsel for the Department of Corrections:
Should the litigant [Lowe] be forced to terminate the life of one of the “minority” cell partners that the Department of Corrections believes that the litigant can and will tolerate, the litigant will ensure that one (1) or more officials from the Department are similarly prosecuted for “depraved indifference” or “reckless endangerment” capital murder.
The litigant has been persecuted equally by both minority and “white trash” elements and has developed a psychological aversion to same. Therefore, I am totally intolerant of, particularly, the minority factions.
¶ 3 Upon receipt of this letter, the unit manager, Crabtree, issued a Misconduct Report charging Appellant with the offense of “menacing” with the DOC Offense Code 05-2. This is defined in the Department of Corrections Policy and Operations Manual as “Assault; any willful attempt or threat to inflict injury upon the person of another.”
¶ 4 Lowe was found guilty of this charge at a disciplinary hearing. The disciplinary hearing report states the evidence relied on by the hearing officer was “Inmates own admission that he did write the letter to Ron Anderson ... that appears to be a threat to another inmate at MACC.” The punishment imposed was 30 days disciplinary segregation and a fine of $50.00.
¶5 The findings, conclusion and punishment were appealed to the warden, Boone, who denied relief. Administrative appeal followed with the same result. The order affirming states: “Based on the contents of the letter which you admitted writing, staff had reasonable belief that you intended to do harm to a minority cell partner. The letter was construed as a threat, which was sufficient evidence relied on for the filing of the Offense Report and subsequent finding of guilt. The punishment imposed was not considered excessive, as it was within the range of allowable sanctions for a Class A offense.”
¶ 6 An action was then brought in the district court against Crabtree and Boone, the Appellees. Appellant alleged the Defendants/Appellees were acting under color of state law and that they violated his constitutional right of due process at the hearing and on appeal. Appellant contended that threats do not constitute “menacing”; the state did not show an intent to perform the act; and, the state failed to prove the threat beyond a reasonable doubt.
¶ 7 Crabtree and Boone filed a Motion to Dismiss/Motion for Summary Judgment. They argued the procedural due process requirements mandated in Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), and the “some evidence” standard set forth in Superintendent, Massachusetts Correctional Institution v. Hill, 472 U.S. 445, 105 S.Ct. 2768, 2774, 86 L.Ed.2d 356 (1985), had been met. This Court reviews summary judgment by the de novo standard. Kirkpatrick v. Chrysler Corp., 1996 OK 136, 920 P.2d 122, 124.
¶ 8 The rights of prisoners facing disciplinary proceedings was discussed at length in Wolff v. McDonnell, supra. Disciplinary proceedings “... are not part of a criminal prosecution, and the full panoply of rights due a defendant in such proceedings does not apply.” Wolff, at 2975. An inmate is entitled to advance written notice of the charges; an opportunity (when consistent with institutional goals) to call witnesses and present documentary evidence in his defense; and, a wUtten statement by the fact finder as to the evidence relied upon and the reasons for the disciplinary action. Wolff, at 2979.
 ¶ 9 Appellant was afforded a disciplinary hearing with all the due process that is required by Wolff. He received advance written notice of the charges and was granted an impartial disciplinary hearing. Appel*322lant testified in his own behalf and admitted writing the letter that resulted in this disciplinary proceeding. It was no stretch to find his letter was a willful threat to injure another. Although Appellant insists upon another interpretation, the letter certainly meets the “some evidence” test of Massachusetts Correctional Institution, supra.
¶ 10 No violation of due process is found, nor is any other reversible error identified. The judgment. appealed is accordingly affirmed.
¶ 11 AFFIRMED.
,¶ 12 HANSEN, P.J., dissents with separate opinion; ADAMS, J., concurs.